Citation Nr: 0032149	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-34 138	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee pain, 
including claimed as due to undiagnosed illness manifested by 
right knee pain.

2.  Entitlement to service connection for a left knee pain, 
including claimed as due to undiagnosed illness.

3.  Entitlement to service connection for psychiatric 
disability, including an undiagnosed illness manifested by 
neuropsychological signs or symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD


Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
February 1994.  A DD Form 214 shows that he was awarded the 
Southwest Asia Service Medal and Saudi Arabia Kuwait 
Liberation Medal, and he testified that he participated in 
Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
of service connection for right knee, left knee, psychiatric 
and back disabilities.  The veteran perfected a timely appeal 
of these determinations to the Board.

In a November 1996 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
evaluation, effective February 19, 1994.  As such, because 
the benefit sought on appeal was granted, i.e., service 
connection, and the veteran has not initiated an appeal 
regarding either the effective date of the award of service 
connection or evaluation assigned, no claim with respect to 
this disability is before the Board.  See Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

When this matter was previously before the Board in November 
1998, it was remanded for additional development.  
Thereafter, veteran's claims folder was transferred to the 
Atlanta, Georgia, RO.  The Board observes that, in a May 2000 
rating decision, the RO confirmed and continued the denial of 
these claims on the basis that they were not well grounded.

The veteran's claims of entitlement to service connection for 
right and left knee pain are addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The record contains competent medical evidence indicating 
that the veteran has dysthymia and that this disability is 
related, at least in part, to his period of active duty.


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
reaching this conclusion, the Board acknowledges that when 
this issue was previously before the Board in November 1998, 
it was remanded for further development, to include a VA 
psychiatric examination, which was not conducted.  In light 
of this decision, however, in which the Board finds that 
service connection is warranted for dysthymia, the veteran is 
not prejudiced by the Board's review of this claim on the 
basis of the current record.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As such, a remand for compliance of 
the Board's remand instructions, pursuant to the holding of 
the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Stegall v. West, 11 Vet. App. 268 (1998), is not warranted 
he Board will therefore proceed with the consideration of 
this case.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998).

The service medical records are negative for any complaint or 
treatment of psychiatric problems and the veteran does not 
contend otherwise.  Instead, in his statements and hearing 
testimony, the veteran essentially asserted that, although he 
never sought formal care for this disability during service, 
he began suffering from depression and other psychiatric 
problems in the early 1990s and that the disability has been 
chronic since that time.

In November 1994, the veteran was afforded a VA psychiatric 
examination in connection with this claim.  At the outset of 
her report, the psychologist indicated that she had reviewed 
all of the veteran's pertinent records.  During the 
evaluation, the veteran stated that he began experiencing 
psychiatric problems in the early 1990s.  In addition, he 
indicated that he began having family problems and problems 
with military personnel.  On mental status examination, he 
reported symptoms of depression and fleeting suicidal ideas, 
but denied having an intent or plan.  In addition, no 
homicidal or violent ideation, intent or plan was elicited.  
The veteran also denied experiencing hallucinations or other 
psychotic symptoms.  The Axis I diagnosis was dysthymia, late 
onset.  Subsequent to offering this diagnosis, the 
psychologist commented that the veteran's symptoms of 
depression appeared to be secondary to problems he had in the 
military beginning around 1992, as well as adjustment to 
civilian life and marital difficulties.

Private medical reports shows that the veteran was seen for 
psychiatric problems in 1995.  An August 1995 discharge 
summary indicates that he was hospitalized after swallowing a 
full bottle of aspirins following marital problems.  The 
impression was acute aspirin ingestion.  A report of his 
treatment in later that month reflects his recent problems 
with aspirin tablets related to depression.  The Axis I 
diagnosis was depressive reaction, not otherwise specified, 
acute with suicide attempt.

As noted above, in November 1998, the Board remanded this 
claim for further development, including a psychiatric 
examination.  In compliance with the Board's remand 
instructions, in May 1999, the RO attempted to schedule the 
veteran for an evaluation; however, a review of the claims 
folder discloses that the veteran notified the Pittsburgh, 
Pennsylvania, RO, that he had relocated to another state and 
the examination was canceled.  In addition, the record 
reflects that another VA psychiatric examination was 
scheduled for him in July 1999 in his new state of residence, 
but that he failed to report.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Subsequent to the November 1998 remand, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law provides, among other things, that VA 
must provide the veteran with a medical examination or obtain 
a medical opinion where doing so is necessary to render a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)(1).  The new law 
further specifies, however, that where, as here, the evidence 
of record is sufficient to make a decision on the claim, a 
remand for such an examination is not appropriate and 
instead, the determination should be based on the evidence of 
record. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(2)(C).

In sum, the veteran contends that, although he began 
experiencing psychiatric problems during service, he declined 
to seek formal care for this disability.  The veteran is 
competent to report these symptoms.  In addition, the 
psychologist who performed the November 1994 evaluation 
indicated that, based on her interview of the veteran and her 
review of his pertinent medical records, the veteran suffered 
from dysthymia that was related, at least in part, to his 
period of military service.  Thus, in the absence of any 
contrary medical evidence, and resolving all doubt in favor 
of the veteran, the Board finds that service connection for 
dysthymia is warranted.  Finally, because service connection 
is being established for this known chronic psychiatric 
disability, an analysis of whether the provisions of 
38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.


ORDER

Service connection for dysthymia is granted.


REMAND

Also before the Board are the veteran's claims of entitlement 
to service connection for right and left knee pain.  A review 
of the claims folder shows that, subsequent to the November 
1998 remand, VA has attempted to schedule the veteran for an 
examination and that the veteran failed to report.  Further, 
the Board concludes that such an examination in required to 
adjudicate these claims.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the provisions of which are 
applicable to these claims.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As such, on 
remand, the RO should specifically notify the veteran that 
his failure to report to any such scheduled examination, 
without good cause, might well result in a denial of the 
claim.  See 38 C.F.R. § 3.655 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  As noted in the 
introduction, however, in May 2000, the RO confirmed and 
continued the denial of these claims on the basis that they 
were not well grounded.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for knee problems.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and likely etiology 
any right or left knee pathology, 
including pain, found to be present.  The 
examiner should also diagnose any right 
or left knee disorders found to be 
present, and offer an opinion as to 
whether it is at least as likely as not 
that any chronic right or left knee 
disability found to be present is related 
to the veteran's period of service.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiners prior to the 
examination.  If the examiner concludes 
that the veteran does not suffer from 
either a chronic right or left knee 
disorder, the examiner should elicit from 
the veteran and record a full medical 
history and should thereafter report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiners 
express an opinion as to the likelihood 
that the veteran suffers from either 
chronic right or left knee symptoms that 
may not be attributed to a known 
diagnosis.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
This should specifically include 
notifying the veteran that arrangements 
are being made to schedule him to undergo 
further examination and advising him of 
the consequences of failure to report for 
the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



